DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Amendment
1. This office action is in response to communications filed 2/10/2021 Claims 1 is amended. Claims 2-12 are previously presented. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
The indicated allowability of claims 5-12 is withdrawn in view of the newly discovered reference(s) to rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over U.S. Patent Application 2009/0248036, Hoffman et al. (hereinafter Hoffman) in view of U.S. Patent 6659939, Moll et al. (hereinafter Moll) further in view of U.S. Patent Application 2008/0045800, Farr.  Rejections based on the newly cited reference(s) follow.

Regarding Claim 5, Hoffman discloses A system comprising:
 	an image capture device disposed to capture an image of a work site (Fig. 2: 204 camera head; Fig. 4B; [0038], High definition endoscopic cameras. [0071], endoscopic camera 101B); 
 	a display (Fig. 1B: 154; [0038], display monitor); and
 	a processor (Fig. 1A; [0068], The computer 151 may include one or more microprocessors 302 to execute instructions) configured to:
 	determine whether a tool disposed at the work site is energized ([0061], If the endoscopic camera 101B is to be mechanically moved, one or more of the motors 551-553 coupled to the drive train are energized to move the links of the robotic endoscopic camera arm 158B. Other tools 101 attached to the robotic surgical arms 158A,158C may be similarly moved);
 	conditioned upon determining that the tool is energized ([0061], If the endoscopic camera 101B is to be mechanically moved, one or more of the motors 551-553 coupled to the drive train are energized to move the links of the robotic endoscopic camera arm 158B. Other tools 101 attached to the robotic surgical arms 158A, 158C may be similarly moved), 
 	generate an adjusted part of the image of the work site by adjusting a portion of an area surrounding the tool in the image of the work site (Figs. 5A, 6A, 14; [0042], adjustments in the endoscopic camera that are often made due to a surgeon's desire to see what is just-outside-the-field-of-view) so as to create an aura effect on the portion when displayed on the display; and
 	cause the image of the work site with the adjusted part to be displayed on the display (Figs. 5A, 6A, 14; [0042], adjustments in the endoscopic camera that are often made due to a surgeon's desire to see what is just-outside-the-field-of-view. [0062], The stereo endoscopic camera 101B generates a left video channel 220L and a right video channel 220R of frames of images of the surgical site coupled to a stereo display device 164 through a video board 218).
 	However, Hoffman does not explicitly disclose adjusting a portion of an area surrounding the tool in the image of the work site so as to create an aura effect on the portion when displayed on the display; 
 	 Moll teaches adjusting a portion of an area surrounding the tool in the image of the work site so as to create an aura effect on the portion when displayed on the display ([0209], the image of the selected tools viewable by the surgeon may be colored green to designate active manipulation status);
 	It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the tool being displayed as taught in Hoffman with a color indicating that the tool is active as taught in Moll for the purposes of improving tele surgery by recognizing the surgical instruments and safety of the surgical procedure ([0008], Moll)
 	Hoffman in view of Moll does not explicitly disclose create an aura effect on the portion when displayed on the display.
 	Further, Farr teaches create an aura effect on the portion when displayed on the display ([0049], solid state light sources are incorporated at the distal end of the endoscope, borescope, surgical or industrial tools. [0069], in Figs. 6a and 6b, the LED light fed into the cannula body goes through Total Internal Reflection as it travels the length of the cannula to the distal end 111, at which point the light leaves the cannula illuminating the surgical site and tools as indicated by radiation pattern 154.).
 	It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the tool as taught in Hoffman in view of Moll with LEDs incorporated at the ends of the tool as taught in Farr for the purposes of enhancing the surgical site by illuminating the designated work area.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,507,066. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation in 16/689949 claims “generate an adjust part of the image…the image of a portion of the energized tool to create a glowing effect on the portion, as recited in claim 5” is similarly recited in patent 10507066 which recites “generate a filtered (i.e. adjusted) image…tool energized by improving brightness and contrast in the first portion.” Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 5, and 9 are anticipated that recited in claim 1 and 6 of the patent 10,507,066.

Instant Application 16/689949
Patent 10507066
1. (Currently Amended) A system comprising: an image capture device disposed to capture an image of a work site;
 a display; and a processor configured to:
determine whether a tool disposed at the work site is energized; 
conditioned upon determining that the tool is energized, generate an adjusted part of the image of the work site by adjusting, in the image of the work site, the image of a portion of the energized tool so as to create a glowing effect on the portion of the energized tool, indicating that the tool is being energized; and
cause the image of the work site with the adjusted part to be displayed on the display.


5. (Previously Presented) A system comprising: 
an image capture device disposed to capture an image of a work site; a display; and
a processor configured to:
determine whether a tool disposed at the work site is energized;
conditioned upon determining that the tool is energized, generate an adjusted part of the image of the work site by adjusting a portion of an area surrounding the tool in the image of the work site so as to create an aura effect on the portion when displayed on the display; and
displayed on the display.

9. (Previously Presented) A method for providing tool information on a display, the method comprising:
an image capture device capturing an image of a work site; 
a processor determining whether a tool disposed at the work site is energized; 
conditioned upon the tool being energized, the processor generating an adjusted part of the image of the work site by adjusting a portion of the image so as to create one of a glowing effect on the tool and an aura effect about the tool when displayed on a display; and

the processor causing the image of the work site to be displayed with the adjusted part on the display.
A system comprising: 
a tool having a working end;
an image capturing device disposed to capture an image of a work site, the image of the work site including an image of an object and an image of the 
a display; and
a processor programmed to:

determine that the tool has been energized for cauterization; and 
conditioned upon determining that the tool has been energized for cauterization:

filter the image of the first portion of the object to generate a filtered image and indicate in the filtered image that the tool is energized for cauterization by improving at least one of: contrast and brightness in the first portion, but not filter the image of the second portion of the object; and cause the image of the work site, with the filtered first
portion and the non-filtered second portion, to be displayed on the display.



A method for providing tool information on a display, the method comprising:
an image capturing device capturing an image of a work site, the image of the work site including an image of an object and an image of the working end of the tool, the image of the object including an image of a first portion of the object and an image of a second portion of the object, the first portion of the object being adjacent to or near the tool, and the second portion of the object being the remainder of the object;

a processor determining whether or not the tool has been energized for cauterization; and
conditioned upon the processor determining that the tool has been energized for cauterization:
the processor filtering the image of the first portion of the object to generate a filtered image and indicate in the filtered image that the tool is energized for cauterization by improving at least one of: contrast and brightness in the first portion, but not filter the image of the second portion of the object; and the processor causing displaying the image of the work site, with the filtered first portion and the non-filtered second portion, to be displayed on a display.


.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1. 	Claims 1, 2, 4, 5, 6, 8, 9, 10, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over U.S. Patent Application 2009/0248036, Hoffman et al. (hereinafter Hoffman) in view of U.S. Patent 6659939, Moll et al. (hereinafter Moll) further in view of U.S. Patent Application 2008/0045800, Farr.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an et seq. 
 2. 	Regarding Claim 1, Hoffman discloses A system (Fig. 1A; [0037], apparatus and systems for automated panning and digital zooming for video subsystems of robotic surgical systems) comprising:
 	an image capture device disposed to capture an image of a work site (Fig. 2: 204 camera head; Fig. 4B; [0038], High definition endoscopic cameras. [0071], endoscopic camera 101B); 
 	a display (Fig. 1B: 154; [0038], display monitor); and 
 	a processor (Fig. 1A; [0068], The computer 151 may include one or more microprocessors 302 to execute instructions) configured to:
 	determine whether a tool disposed at the work site is energized ([0061], If the endoscopic camera 101B is to be mechanically moved, one or more of the motors 551-553 coupled to the drive train are energized to move the links of the robotic endoscopic camera arm 158B. Other tools 101 attached to the robotic surgical arms 158A,158C may be similarly moved) ; 
 	conditioned upon determining that the tool is energized ([0061], If the endoscopic camera 101B is to be mechanically moved, one or more of the motors 551-553 coupled to the drive train are energized to move the links of the robotic endoscopic camera arm 158B. Other tools 101 attached to the robotic surgical arms 158A, 158C may be similarly moved), 
 	generate an adjusted part of the image of the work site by adjusting, in the image of the work site (Figs. 5A, 6A, 14; [0042], adjustments in the endoscopic camera that are often made due to a surgeon's desire to see what is just-outside-the-field-of-view. [0062], The stereo endoscopic camera 101B generates a left video channel 220L and a right video channel 220R of frames of images of the surgical site coupled to a stereo display device 164 through a video board 218), and
 	cause the image of the work site with the adjusted part to be displayed on the display (Figs. 5A, 6A, 14; [0042], adjustments in the endoscopic camera that are often made due to a surgeon's desire to see what is just-outside-the-field-of-view. [0062], The stereo endoscopic camera 101B generates a left video channel 220L and a right video channel 220R of frames of images of the surgical site coupled to a stereo display device 164 through a video board 218).
 	However, Hoffman does not explicitly disclose the image of a portion of the energized tool so as to create a glowing effect on the portion of the energized tool, indicating that the tool is being energized;
 	Moll teaches the image of a portion of the energized tool so as to create a glowing effect on the portion of the energized tool, indicating that the tool is being energized ([0209], the image of the selected tools viewable by the surgeon may be colored green to designate active manipulation status);

 	Hoffman in view of Moll does not explicitly disclose creating a glowing effect on the portion of the energized tool.
 	Further, Farr teaches creating a glowing effect on the portion of the energized tool ( [0049], solid state light sources are incorporated at the distal end of the endoscope, borescope, surgical or industrial tools. [0069], in Figs. 6a and 6b, the LED light fed into the cannula body goes through Total Internal Reflection as it travels the length of the cannula to the distal end 111, at which point the light leaves the cannula illuminating the surgical site and tools as indicated by radiation pattern 154.).
 	It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the tool as taught in Hoffman in view of Moll with LEDs incorporated at the ends of the tool as taught in Farr for the purposes of enhancing the surgical site by illuminating the designated work area.

3. 	Regarding Claim 2, Hoffman discloses The system of claim 1, wherein the portion of the tool comprises a working end of the tool (Figs. 1B; 5A; 6A; 610; [0058], [0059] The robotic surgical arm 158B includes serial links 541-545 pivotally coupled in series at joints 512-514 near respective ends of the links. [0093], surgical tools 610R in the surgical site).

4. 	Regarding Claim 4, Hoffman discloses The system of claim 1, wherein the image capture device comprises a stereo camera, wherein the display is a stereo viewer, and wherein the image of the work site is a stereo image of the work site ([0062], The stereo endoscopic camera 101B generates a left video channel 220L and a right video channel 220R of frames of images of the surgical site coupled to a stereo display device 164 through a video board 218).

5. 	Regarding Claim 5, Hoffman discloses A system comprising:
 	an image capture device disposed to capture an image of a work site (Fig. 2: 204 camera head; Fig. 4B; [0038], High definition endoscopic cameras. [0071], endoscopic camera 101B); 
 	a display (Fig. 1B: 154; [0038], display monitor); and
 	a processor (Fig. 1A; [0068], The computer 151 may include one or more microprocessors 302 to execute instructions) configured to:
 	determine whether a tool disposed at the work site is energized ([0061], If the endoscopic camera 101B is to be mechanically moved, one or more of the motors 551-553 coupled to the drive train are energized to move the links of the robotic endoscopic camera arm 158B. Other tools 101 attached to the robotic surgical arms 158A,158C may be similarly moved);
 	conditioned upon determining that the tool is energized ([0061], If the endoscopic camera 101B is to be mechanically moved, one or more of the motors 551-553 coupled to the drive train are energized to move the links of the robotic endoscopic camera arm 158B. Other tools 101 attached to the robotic surgical arms 158A, 158C may be similarly moved), 
 	generate an adjusted part of the image of the work site by adjusting a portion of an area surrounding the tool in the image of the work site (Figs. 5A, 6A, 14; [0042], adjustments in the endoscopic camera that are often made due to a surgeon's desire to see what is just-outside-the-field-of-view) so as to create an aura effect on the portion when displayed on the display; and
 	cause the image of the work site with the adjusted part to be displayed on the display (Figs. 5A, 6A, 14; [0042], adjustments in the endoscopic camera that are often made due to a surgeon's desire to see what is just-outside-the-field-of-view. [0062], The stereo endoscopic camera 101B generates a left video channel 220L and a right video channel 220R of frames of images of the surgical site coupled to a stereo display device 164 through a video board 218).
 	However, Hoffman does not explicitly disclose adjusting a portion of an area surrounding the tool in the image of the work site so as to create an aura effect on the portion when displayed on the display; 
 	 Moll teaches adjusting a portion of an area surrounding the tool in the image of the work site so as to create an aura effect on the portion when displayed on the display ([0209], the image of the selected tools viewable by the surgeon may be colored green to designate active manipulation status);
 	It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the tool being displayed as taught in Hoffman with a color indicating that the tool is active as taught in Moll for the purposes of improving tele surgery by recognizing the surgical instruments and safety of the surgical procedure ([0008], Moll)
 	Hoffman in view of Moll does not explicitly disclose create an aura effect on the portion when displayed on the display.
 	Further, Farr teaches create an aura effect on the portion when displayed on the display ([0049], solid state light sources are incorporated at the distal end of the endoscope, borescope, surgical or industrial tools. [0069], in Figs. 6a and 6b, the LED light fed into the cannula body goes through Total Internal Reflection as it travels the length of the cannula to the distal end 111, at which point the light leaves the cannula illuminating the surgical site and tools as indicated by radiation pattern 154.).
 	It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the tool as taught in Hoffman in view of Moll with LEDs incorporated at the ends of the tool as taught in Farr for the purposes of enhancing the surgical site by illuminating the designated work area.

6. 	Regarding Claim 6, Hoffman discloses The system of claim 5,
 	wherein the tool comprises a working end of the tool (Figs. 1B; 5A; 6A; 610; [0058], [0059] The robotic surgical arm 158B includes serial links 541-545 pivotally coupled in series at joints 512-514 near respective ends of the links. [0093], surgical tools 610R in the surgical site); and
 	wherein the portion of the area surrounding the tool is a portion of an area surrounding the working end of the tool.

7. 	Regarding Claim 8, Hoffman discloses The system of claim 5, wherein the image capture device comprises a stereo camera, wherein the display is a stereo viewer, and wherein the image of the work site is a stereo image of the work site ([0062], The stereo endoscopic camera 101B generates a left video channel 220L and a right video channel 220R of frames of images of the surgical site coupled to a stereo display device 164 through a video board 218).

8. 	Claim 9 is a method claim, rejected with respect to the same limitation rejected in the system of claim 5.

9. 	Regarding Claim 10, Hoffman discloses The method of claim 9,
 	wherein the portion of the image comprises an image of a working end of the tool (Figs. 1B; 5A; 6A; 610; [0058], [0059] The robotic surgical arm 158B includes serial links 541-545 pivotally coupled in series at joints 512-514 near respective ends of the links. [0093], surgical tools 610R in the surgical site).

 	Regarding Claim 12, Hoffman discloses The method of claim 9, wherein the image capture device comprises a stereo camera, wherein the display is a stereo viewer, and wherein the image of the work site is a stereo image of the work site ([0062], The stereo endoscopic camera 101B generates a left video channel 220L and a right video channel 220R of frames of images of the surgical site coupled to a stereo display device 164 through a video board 218).

11. 	Claims 3, 7, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman in view of Moll further in view of Farr as applied to claim 1 above, and further in view of U.S. Patent 6394998, Wallace et al. (hereinafter Wallace).

12. 	Regarding Claim 3, Hoffman in view of Moll further in view of Farr discloses The system of claim 1, wherein the processor is further configured (Fig. 1A; [0068], The computer 151 may include one or more microprocessors 302 to execute instructions) to:
 	determine whether the tool is energized ([0061], one or more of the motors 551-553 coupled to the drive train are energized to move the links of the robotic endoscopic camera arm 158B) 
 	However, Hoffman in view of Moll further in view of Farr may not explicitly disclose by determining whether a working end of the tool is energized for performing electrocautery.
 	Further Wallace teaches determining whether a working end of the tool is energized for performing electrocautery (Fig. 21: 120 an electrocautery surgical instrument, Col. 16 lines30-65) 
 	It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the tool as taught in Hoffman in view of Moll further in view of Farr with an electrocautery instrument as taught in Wallace to generate an electrical current at a surgical site so as to burn or seal, e.g., ruptured blood vessels. Hence, improving robotic surgical tools. (Col 49-51, Wallace).

 	Regarding Claim 7, Hoffman in view of Moll further in view of Farr discloses The system of claim 5, wherein the processor(Fig. 1A; [0068], The computer 151 may include one or more microprocessors 302 to execute instructions) is further configured to:
 	However, Hoffman in view of Moll further in view of Farr may not explicitly disclose determine whether the tool is energized by determining whether a working end of the tool is energized for performing electrocautery.
 	Further Wallace teaches determine whether the tool is energized by determining whether a working end of the tool is energized for performing electrocautery (Fig. 21: 120 an electrocautery surgical instrument, Col. 16 lines30-65) 
 	It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the tool as taught in Hoffman in view of Moll further in view of Farr with an electrocautery instrument as taught in Wallace to generate an electrical current at a surgical site so as to burn or seal, e.g., ruptured blood vessels. Hence, improving robotic surgical tools. (Col 49-51, Wallace).

14. 	Claim 11 is a method claim, rejected with respect to the same limitation rejected in the system of claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422